DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of 1-4 and 11-16 in the reply filed on 6/10/22 is acknowledged.  The traversal is on the ground(s) that the claims are patentable over the prior arts cited.  This is not found persuasive because while the argument is true for the elected group 1 as amended, electrodialyzer assembly, it is not for the other groups.
Since claim 1 is determined as allowable, claims 1-16 are considered together. The species restriction is hereby withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Pundsac on 6/16/22.

The application has been amended as follows: 
Claims 17-21 are cancelled.
Claim 1, at line 12, changed “the concentrated” to – a concentrated --.


The following is an examiner’s statement of reasons for allowance: Examiner finds applicant’s arguments persuasive over the cited arts by the PCT, which are the closest prior arts.
Particularly, Vincent has the recessed electrode actually in the recess 20 of the insulated box 30. Applicant’s recessed electrode actually means it is a bit shorter than the rest of the assembly, and has no fluid-flow holes. Other relevant references are cited in an 892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777